UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1019


ZHI QIANG LIU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 11, 2014          Decided:   September 16, 2014


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Michael Brown, LAW OFFICES OF MICHAEL BROWN, New York, New York,
for Petitioner.   Stuart F. Delery, Assistant Attorney General,
Shelley R. Goad, Assistant Director, John D. Williams, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Zhi Qiang Liu, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration       judge’s      denial    of       his     requests    for    asylum     and

withholding of deportation. *              We have thoroughly reviewed the

record, including the transcript of Liu’s merits hearing and all

supporting evidence.            We conclude that the record evidence does

not   compel      a   ruling    contrary          to    any   of    the    administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                           See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

                Accordingly, we deny the petition for review for the

reasons stated by the Board.              See In re: Zhi Qiang Liu (B.I.A.

Dec. 16, 2013).           We dispense with oral argument because the

facts     and    legal   contentions      are          adequately    presented     in   the

materials       before   this    court    and          argument    would    not   aid   the

decisional process.

                                                                          PETITION DENIED


      *
       To the extent that Liu seeks to challenge the immigration
judge’s denial of his request for protection under the
Convention Against Torture, we lack jurisdiction on the ground
that Liu failed to exhaust his administrative remedies before
the Board. See 8 U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey,
549 F.3d 631, 638–40 (4th Cir. 2008).



                                              2